Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim 4 is objected to because of the following informalities: Claim 4 depends form a canceled claim. It appears that claim 4 should depend from claim independent 1.
Claim 4 will therefore be treated as depending on claim 1.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. (US 2011/0140119 A1) in view of Araki (US 6,831,340 B2).
	Regarding independent claim 1: Oh teaches (e.g., Figs. 2-5E, [0025]-[0028] and  [0065]: FIGS. 5A through 5E are cross-sectional views illustrating a method of manufacturing the organic light-emitting display device 10 of FIG. 2; same embodiment) a semiconductor device comprising: 
a first substrate ([0035]: 100) having a first surface (top surface);
a second substrate ([0035]) having a second surface (bottom surface), 
a part of the second surface being bonded to a part of the first surface of the first substrate with atmospheric pressure plasma activation ([0035]: a part of the second/bottom surface of substrate 300 is bonded to a part of the first surface/top surface of the first substrate 100 through a sealing material);
an oxide film ([0040]: 420 is SiO.sub.2 that is silicon oxide) disposed on the first surface of the first substrate; and
a protection film ([0041], [0043] and [0048]-[0049]: getter layer 430 is protection layer that protects the underlying device 200 from moisture) layered on a surface of the oxide film opposite to the first substrate ([0041]).
Oh does not expressly teach that the protection film having a thickness such that a total thickness of the protection film and the oxide film allows a withstand voltage over an electric charge amount of the first substrate,
wherein the protection film is an insulation film, and includes a silicon nitride film, and wherein a thickness of the protection film is in a range from 4 nanometers to 10 nanometers.
However, it would have been obvious because all the claimed elements (protection film, oxide film and substrate) were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the filling date of this application. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). "If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person's skill." Id.
Moreover, Applicant is reminded that where the claimed invention and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 195 USPQ 430, 433 (CCPA 1977), see MPEP 2112.01.
Therefore, it would have been obvious to one of ordinary skilled in the art at the time of the filing date to make the thickness of the protection film have a thickness such that a total thickness of the protection film and the oxide film allows a withstand voltage over an electric charge amount of the first substrate, so as to avoid device damage and thus improve device reliability.
Araki teaches (e.g., Figs. 1A-1C) a semiconductor device comprising a protection film (Col. 5, Lines 31-67: 4),
wherein the protection film is an insulation film, and includes a silicon nitride film (Col. 5, Lines 31-67: 4), and wherein a thickness of the protection film is in a range from 4 nanometers to 10 nanometers (Col. 7, Lines 13-23: SiN film 4 as a protection film; for an SiN film the film-thickness is required to be at least about 3 nm).
Araki teaches an overlapping range.
Applicant is reminded that a prima facie case of obviousness typically exists when the ranges of a claimed composition overlap the ranges disclosed in the prior art or when the ranges of a claimed composition do not overlap but are close enough such that one skilled in the art would have expected them to have the same properties. In re Peterson, 65 USPQ2d 1379 (CA FC 2003).
It would have been obvious to one of ordinary skilled in the art at the time of the filing date to include in the device of Oh, the protection film being an insulation film,  including a silicon nitride film, and wherein a thickness of the protection film is in a range from 4 nanometers to 10 nanometers, as taught by Araki, for the benefit of optimizing the thickness of the protection layer, while providing a sufficient moisture-proof property to the protection layer.
Regarding claim 5: Oh and Araki teach the claim limitation of the semiconductor device according to claim 1, on which this claim depends.
wherein the protection film is an electrically conductive film (Oh: [0044]: the protection film 430 is an electrically conductive film, e.g., metallic material titanium, Ti). 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. (US 2011/0140119 A1) in view of Araki (US 6,831,340 B2) as applied above and further in view of Hasebe et al. (US 2006/0027904 A1).
Regarding claim 4: Oh, Araki teach and Hasebe teach the claim limitation of the semiconductor device according to claim 1, on which this claim depends, 
Oh as modified by Araki does not expressly teach that the protection film has a multilayer structure including a silicon oxide film and the silicon nitride film.
Hasebe teaches (e.g., Fig. 2) a semiconductor device comprising a protection film ([0033]-[0035]: 6), wherein the protection film is an insulation film ([0033]-[0035]: protection film 6 is an insulator, e.g., SiON).
Hasebe further teaches that the protection film has a multilayer structure including a silicon oxide film and the silicon nitride film (Hasebe: [0033]-[0035]: protection film 6 has a multilayer structure which comprises layer 7 including silicon nitride, SiON and layer 8 includes silicon oxide, SiO.sub.2). 
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the device of Oh, the protection film having a multilayer structure including a silicon oxide film and the silicon nitride film, as taught by Hasebe, for the benefit of preventing collision damage to the device (Hasebe: [0036]-[0037]), and improving protection of the device from humidity.
Furthermore, it would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). "If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person's skill." Id.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. (US 2011/0140119 A1) in view of Araki (US 6,831,340 B2) as applied above and further in view of Le Neel et al. (US 2010/0140724 A1).
Regarding claim 6: Oh and Araki teach the claim limitation of the semiconductor device according to claim 1, on which this claim depends.
Oh does not teach that the protection film is a polysilicon film.
Le Neel teaches (e.g., Fig. 1, [0022]) a semiconductor device comprising a protection film ([0028]: 50), 
wherein the protection film is a polysilicon film ([0028]: the protection film 50 is a polysilicon protection film).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the device of Oh as modified by Araki, the protection film being a polysilicon film, as taught by Le Neel.  
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the device of Oh, the protection film being a polysilicon, as polysilicon is a known material used for its suitability as a protection film.
Furthermore, it would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). "If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person's skill." Id.
Applicant is reminded that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). 
"Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.). See MPEP 2144.07.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Caplet et al. (US 2012/0328779 A1) in view of Oh et al. (US 2011/0140119 A1).
Regarding independent claim 13: Caplet teaches (e.g., Figs. 1A-1B) a semiconductor device comprising:
a first substrate ([0060]: 108) having a first surface (top surface);
a second substrate ([0066]: 114) having a second surface (bottom surface), a part of the second surface being closely in contact with a part of the first surface of the first substrate (part of bottom substrate 114 is in contact with a part of the top surface of the first substrate 108) with atmospheric pressure plasma activation (note that a "product claim” is directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3). See also In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); In re Fitzgerald, 205 USPQ 594, 596 (CCPA); In re Marosi et al., 218 USPQ 289 (CAFC); and most recently, In re Thorpe et al., 227 USPQ 964 (CAFC, 1985) all of which make it clear that it is the final product per se which must be determined in a "product claim”, and not the patentability of the process, and that, as here, an old or obvious product produced by a new method is not patentable as a product. See MPEP § 2113).
Caplet does not expressly teach the device further comprises
an oxide film disposed on the first surface of the first substrate; and
a protection film layered on a surface of the oxide film opposite to the first substrate,
the protection film having a thickness such that a total thickness of the protection film and the oxide film allows a withstand voltage over an electric charge amount of the first substrate
Oh teaches (e.g., Figs. 2-5E, [0025]-[0028] and  [0065]: FIGS. 5A through 5E are cross-sectional views illustrating a method of manufacturing the organic light-emitting display device 10 of FIG. 2; same embodiment) a semiconductor device comprising a first substrate ([0035]: 100) having a first surface (top surface); Oh further teaches 
an oxide film ([0040]: 420 is SiO.sub.2 that is silicon oxide) disposed on the first surface of the first substrate ([0035]: top surface of first substrate 100); and
a protection film ([0041], [0043] and [0048]-[0049]: getter layer 430 is a protection layer that protects the underlying device 200 from moisture) layered on a surface of the oxide film opposite to the first substrate ([0041]).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the device of Caplet, the oxide film disposed on the first surface of the first substrate; and a protection film layered on a surface of the oxide film opposite to the first substrate, as taught by Oh, for the benefit of sealing and protecting the device from water and other contamination and possible corrosion, an thus improve the device reliability.
Caplet as modified by Oh does not expressly teach that the protection film has a thickness such that a total thickness of the protection film and the oxide film allows a withstand voltage over an electric charge amount of the first substrate,
wherein the protection film is an insulation film, and includes a silicon nitride film, and wherein a thickness of the protection film is in a range from 4 nanometers to 10 nanometers.
However, it would have been obvious because all the claimed elements (protection film, oxide film and substrate) were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the filling date of this application. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). "If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person's skill." Id.
Moreover, Applicant is reminded that where the claimed invention and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 195 USPQ 430, 433 (CCPA 1977), see MPEP 2112.01.
Therefore, it would have been obvious to one of ordinary skilled in the art at the time of the filing date to make the thickness of the protection film have a thickness such that a total thickness of the protection film and the oxide film allows a withstand voltage over an electric charge amount of the first substrate, so as to avoid device damage and thus improve device reliability.
Araki teaches (e.g., Figs. 1A-1C) a semiconductor device comprising a protection film (Col. 5, Lines 31-67: 4),
wherein the protection film is an insulation film, and includes a silicon nitride film (Col. 5, Lines 31-67: 4), and wherein a thickness of the protection film is in a range from 4 nanometers to 10 nanometers (Col. 7, Lines 13-23: SiN film 4 as a protection film; for an SiN film the film-thickness is required to be at least about 3 nm).
Araki teaches an overlapping range.
Applicant is reminded that a prima facie case of obviousness typically exists when the ranges of a claimed composition overlap the ranges disclosed in the prior art or when the ranges of a claimed composition do not overlap but are close enough such that one skilled in the art would have expected them to have the same properties. In re Peterson, 65 USPQ2d 1379 (CA FC 2003).
It would have been obvious to one of ordinary skilled in the art at the time of the filing date to include in the device of Oh, the protection film being an insulation film,  including a silicon nitride film, and wherein a thickness of the protection film is in a range from 4 nanometers to 10 nanometers, as taught by Araki, for the benefit of optimizing the thickness of the protection layer, while providing a sufficient moisture-proof property to the protection layer.

Response to Arguments
Applicant’s arguments with respect to claim(s) 03/17/2022 have been considered but are moot because the new ground of rejection does not rely solely on any reference or combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument or for new limitations added.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HERVE-LOUIS Y ASSOUMAN whose telephone number is (571)272-2606.  The examiner can normally be reached on M-F: 08:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVIENNE MONBLEAU can be reached on 571-272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HERVE-LOUIS Y ASSOUMAN/           Examiner, Art Unit 2826